Citation Nr: 0813564	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  08-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from March 1984 to 
February 1987 and from November 1990 to June 1991.  During 
his second period of service, and specifically from January 
1991 to May 1991, he served in Southwest Asia in support of 
Operation Desert Shield and Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO, 
denied service connection for sinusitis.  

The veteran's claim for service connection for sinusitis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  


REMAND

In the substantive appeal which was received at the RO in 
December 2007, the veteran indicated his desire to present 
testimony at a hearing before a Member of the Board (e.g., 
Veterans Law Judge (VLJ)) in Washington, D.C.  In a statement 
subsequently received at the Board in April 2008, the veteran 
asked that, instead of his initially requested hearing in 
Washington, D.C., he be accorded a hearing before the Board 
in Atlanta, Georgia.  The veteran did not specify whether he 
desired to present testimony at an in-person hearing before 
the Board in Atlanta, Georgia or at a hearing before the 
Board via videoconferencing.  

A review of the claims folder indicates that the veteran has 
not withdrawn this hearing request.  Because the Board may 
not proceed with an adjudication of the issue on appeal 
without affording the veteran an opportunity to present 
testimony at his requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2007).  

By an August 2007 rating action, the RO in St. Petersburg, 
Florida denied the issue of entitlement to a disability 
rating greater than 30% for the service-connected 
post-traumatic stress disorder (PTSD).  In a statement 
received at the RO in Atlanta, Georgia in February 2008, the 
veteran expressed disagreement with this denial.  Because a 
statement of the case (SOC) has not been provided to the 
veteran with respect to this issue, a remand is required.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran 
clarification as to whether he desires to 
present testimony at an in-person hearing 
before a VLJ at the RO or at a hearing 
before a VLJ via videoconferencing.  
Appropriate action should then be taken 
by the RO, in accordance with the 
veteran's request, to schedule him for 
his desired hearing before a VLJ.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

2.  The veteran should be furnished an 
SOC regarding the issue of entitlement to 
a disability rating greater than 30% for 
the service-connected PTSD.  The veteran 
should be informed of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2007).  If, and only 
if, the veteran perfects his appeal by 
timely submitting a substantive appeal, 
this issue should be returned to the 
Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


